Hammond, J.
Apparently the only question of fact really in dispute was whether, as contended by the defendant, “the plaintiff had actual notice of the bankruptcy proceedings in time to prove his claim.”
The facts stated in the record of the poor debtor court had only a very remote bearing, if any, upon that question. Moreover, while the presiding judge declined to admit the record, he permitted the defendant to introduce other evidence as to everything that took place in those proceedings, including the details of the continuances, "and such other evidence was introduced.” It does not appear that the facts stated in the record were in dispute. Even if the exclusion was erroneous, the defendant does not show he was thereby prejudiced. On the contrary the fair and legitimate inference from the bill of exceptions is that he was not prejudiced.

Exceptions overruled.